internal_revenue_service number release date index number ------------------------------------ --------------------------- --------------------------------------------------- attn ----------------------------- ty ------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip b03 plr-152429-10 date date ------------------------------------ taxpayer parent company --------------------------------------------------- common parent of target affiliated_group --------------------------------------------------- dealer --------------------------------------------------- dealer --------------------------------------------------- ------------------------------------------------------------------------------ disregarded_entity --------------------------------------------------- disregarded_entity --------------------------------------------------- --------------------------------------------------------------------------------------------------------------- disregarded_entity --------------------------------------------------- --------------------------------------------------------------------------------------------------------------- disregarded_entity --------------------------------------------------- ------------------------------------------------------------------------------------------------------------ delaware trust --------------------------------------------------- delaware trust ------------------------------- date ---------------------------- date ----------------- year ------- dear ------------------ this responds to a letter dated date that was submitted by taxpayer requesting a ruling that each of the forms fr y-7n or fr y-7ns that must be separately filed with the federal reserve board by its dealer entities that are disregarded for federal tax purposes qualifies as an applicable_financial_statement of the plr-152429-10 taxpayer for purposes of the sec_475 valuation safe_harbor under sec_1_475_a_-4 facts taxpayer is a delaware corporation and the common parent of an affiliated_group that files a consolidated tax_return all of the stock of taxpayer is held directly or indirectly by parent company a foreign bank the shares of parent company are traded on a foreign exchange no consolidated financial statement of parent company or taxpayer is required to be filed with the securities_and_exchange_commission sec prior to date the members of the affiliated_group were primarily engaged in u s asset management businesses taxpayer was engaged in this asset management business through disregarded entities no members were dealers under sec_475 on date taxpayer acquired the assets of target affiliated_group another u s affiliated_group of parent company the members of the target affiliated_group were primarily engaged in u s capital market businesses dealer and dealer were members of the target affiliated_group and direct subsidiaries of its common parent taxpayer represents that dealer and dealer were dealers in securities under sec_475 taxpayer represents that dealer is a dealer in us treasuries mortgage backed securities equity securities municipal_bonds other fixed income securities and derivative products taxpayer represents that dealer is a dealer in commercial and residential mortgages after date the common parent of target affiliated_group was converted to disregarded_entity dealer was converted to disregarded_entity dealer was merged with disregarded_entity a wholly-owned subsidiary of taxpayer each are delaware limited_liability companies that did not elect to be classified as corporations and therefore are treated as disregarded entities dealer 2’s portfolio of commercial mortgages was transferred to disregarded_entity dealer 2’s portfolio of residential mortgages was transferred to delaware trust which then transferred the portfolio to delaware trust disregarded_entity is the beneficiary of delaware trust delaware trust is the beneficiary of delaware trust both delaware trusts are grantor trusts as a result of the acquisitions conversions and mergers disregarded entitie sec_1 and and the delaware trust sec_1 and are each directly or indirectly owned by the taxpayer and are all disregarded entities of the taxpayer disregarded_entity will carry on the dealer business of dealer disregarded_entity and delaware trust will carry on the dealer business of dealer with disregarded_entity as the beneficiary of the delaware trusts the banking regulator in this case the federal reserve board frb requires that every nonbank u s subsidiary of a foreign banking organization that is engaged in a specified financial services business and has no primary u s regulator other than the plr-152429-10 frb must submit a financial statement to the frb if it has assets of dollar_figure or more the statement is required to be submitted annually unless the subsidiary has more than dollar_figure of assets in which case a statement must be filed quarterly each separate legal entity with reportable activities must file a separate statement consolidated reporting is not permitted the statement is the form fr y-7n financial statements of u s nonbank subsidiaries held by foreign banking organizations taxpayer represents that the form fr y-7n is prepared in accordance with u s gaap the form fr y-7n includes the following statements an income statement a balance_sheet changes in equity_capital allowance for loan and lease losses loan and lease financing receivables and memoranda reporting certain key asset and liability classes if a reporting entity has less than dollar_figure of assets an abbreviated form is filed the form fr y-7ns abbreviated financial statements of us nonbank subsidiaries held by foreign banking organizations prior to the conversion of dealer and the merger of dealer both had separately filed with the frb the form fr y-7n on a quarterly basis after the conversion and merger disregarded entitie sec_2 and also filed separately with the frb the form fr y-7n on a quarterly basis delaware trust because it had assets with a value less than dollar_figure was not required to file a quarterly report but did file the abbreviated form fr y-7ns on an annual basis taxpayer does not produce an audited consolidated financial statement that includes all of its disregarded entities the separate financial statements of the taxpayer filed with the frb will not consolidate the results of the subsidiaries including the disregarded entities and therefore there will not be one financial statement that reflects all the values of the securities held by taxpayer and its disregarded entities there is no financial statement that reports the positions of the dealer disregarded entities that is required to be filed with the sec or any other agency of the federal government other than the frb law and analysis requirements for the sec_475 valuation safe_harbor election under sec_1_475_a_-4 the valuation safe_harbor regulations a taxpayer can elect to use the valuations reported for certain securities on its financial statements as the appropriate valuations to be used for sec_475 purposes if all the necessary conditions and requirements set forth in the safe_harbor are met sec_1_475_a_-4 provides that if an eligible_taxpayer uses an eligible method for the valuation of an eligible position on its applicable_financial_statement and the eligible u s c a c f_r b see instructions for preparation of financial statements of u s nonbank subsidiaries held by foreign banking organizations- fr y-7n and fr y-7ns gen-1 date form instructions gen-1 see agency information collection activities announcement of board approval under delegated authority and submission to omb fed reg big_number date plr-152429-10 taxpayer is subject_to the election in paragraph f of that section then the value that the eligible_taxpayer reports for its eligible securities on its applicable_financial_statement must be used as the fair_market_value for sec_475 purposes before taxpayer makes the safe_harbor election it is seeking a ruling that its separate fr y-7n and fr y-7ns statements for its disregarded dealer entities can all be considered as the applicable_financial_statement described in sec_1_475_a_-4 taxpayer is making this request because of the language in the regulations that there can only be one applicable_financial_statement an eligible_taxpayer is a dealer_in_securities as defined in sec_475 see sec_1_475_a_-4 in this case taxpayer represents that it is an eligible_taxpayer because of the dealer business conducted by three of its disregarded entities disregarded entitie sec_2 and and delaware trust disregarded_entity is in the capital markets business disregarded_entity and delaware trust are involved with commercial and residential mortgages respectively an eligible method is a mark-to-market method that is sufficiently consistent with the requirements of a mark-to-market method under sec_475 to be sufficiently consistent with the requirements of a mark-to-market method under sec_475 the eligible method must satisfy all of the requirements of paragraph d and paragraph d of the sec_475 valuation safe_harbor taxpayer represents that the valuation methods used by the disregarded entitie sec_2 and and delaware trust are eligible methods such a representation means that all valuation changes flow through the income statements of these entities that the taxpayer did not use a bid-ask methodology and that any valuations were closer to the mid-market than the bid or ask values it also means that valuations are made as of the last business_day of each taxable_year and that they must arrive at fair value in accordance with us gaap sec_1_475_a_-4 provides that an eligible_taxpayer makes an election under the valuation safe_harbor regulations by filing with the commissioner a statement declaring that the taxpayer makes the safe_harbor election for all eligible positions for which there is an eligible method the statement must describe the taxpayer’s applicable_financial_statement for the first taxable_year for which the election is effective and must state that the taxpayer agrees to provide upon request of the commissioner all information records and schedules in the manner required by paragraph k of the valuation safe regulations this statement must be attached to a timely filed federal_income_tax return including extensions for the taxable_year for which the election is first effective taxpayer represents that it will do so if it is determined that these separate fr y-7n and fr y-7ns statements are accepted as applicable statements for taxpayer applicable_financial_statement sec_1_475_a_-4 provides that an applicable_financial_statement is defined as a taxpayer’s primary financial statement for a year if the primary financial plr-152429-10 statement is described in paragraph h i of that section concerning statements to be filed with the sec or if that primary financial statement both meets the requirements of paragraph j of that section concerning significant business use and is described in either paragraph h ii or iii of that section otherwise if a taxpayer does not have a primary financial statement for the taxable_year the taxpayer does not have an applicable_financial_statement for the taxable_year primary financial statement is defined in sec_1_475_a_-4 as the financial statement if any described in one or more paragraphs h i ii and iii of that section if more than one financial statement of the taxpayer for the year is so described the primary financial statement is the one first described in paragraphs h i ii and iii of that section a taxpayer has only one primary financial statement for any taxable_year the specific statements under paragraphs h are as follows i - statement required to be filed with the securities_and_exchange_commission sec - a financial statement that is prepared in accordance with u s gaap and that is required to be filed with the sec such as the 10-k or the annual_statement to shareholders ii - statement filed with a federal_agency other than the internal_revenue_service - a financial statement that is prepared in accordance with u s gaap and that is required to be provided to the federal government or any of its agencies other than the internal_revenue_service irs iii - certified audited financial statement - a certified audited financial statement that is prepared in accordance with u s gaap that is given to creditors for purposes of making lending decisions given to equity holders for purposes of evaluating their investments in the eligible_taxpayer or provided for other substantial non-tax purposes and that the taxpayer reasonably anticipates will be directly relied on for the purposes for which it was given or provided in this case taxpayer represents that the fr y-7n and fr y-7ns statements that it submits to the frb are prepared in accordance with u s gaap and fall within h ii we agree that these statements are statements that are required to be filed with the federal government or one of its agencies sec_1_475_a_-4 provides that if the rules of paragraph h of this section cause two or more financial statements to be of equal priority then the statement that results in the highest aggregate valuation of eligible positions being marked to market under sec_475 is the primary financial statement sec_1_475_a_-4 provides that if the taxpayer is a member_of_an_affiliated_group that files a consolidated_return the primary financial statement of the taxpayer’s is the primary financial statement if any of the common parent within the meaning of sec_1504 of the consolidated_group plr-152429-10 because all of the stock of taxpayer is owned by a foreign bank the shares of which are traded on a foreign exchange taxpayer does not have to file a consolidated financial statement with the sec and it does not prepare an audited consolidated financial statement sec_1_475_a_-4 provides that a financial statement meets the significant business use requirement of that section if i the financial statement contains values for eligible positions ii the eligible_taxpayer makes significant use of the financial statement values in most of the significant management functions of its business and iii the use is related to the management of all or substantially_all of the eligible taxpayer’s business taxpayer asserts that section h of the valuation safe_harbor regulations does not address the situation that is presented in this case here the taxpayer does not have one financial statement that picks up all the securities that should be marked under sec_475 rather it has separate financial statements for the relevant entities that would qualify under h ii but because there is not a consolidated financial statement filed that includes these disregarded entities there are three different statements that together will establish the values of all the securities subject_to marking under sec_475 the valuation safe_harbor regulations only considered the situation where a taxpayer had more than one applicable statement that included all the values of the taxpayer’s securities and then addressed the priority to be used in selecting the one applicable_financial_statement taxpayer further asserts that it satisfies the significant use test of section j of the regulations even though it does not use the separate financial statements in the management of its asset management business since it does make significant use of those statements in its management of all its securities_dealer businesses we do not think that the rules as set forth in sections h and j of the regulations preclude the service from accepting the separate statements of the disregarded dealer entities to determine the fair market values of the securities for sec_475 purposes conclusion because this taxpayer is not required to file any statement with the sec it does not have a consolidated financial statement that will include all of its entities including the disregarded dealer entities if taxpayer makes the sec_475 valuation safe_harbor election and assuming it meets all the requirements of the election the separate statements of the disregarded dealer entities filed with the frb may be considered together as the applicable_financial_statement this combined applicable_financial_statement may be used for reporting the sec_475 fair market values for tax purposes plr-152429-10 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert b williams senior counsel branch financial institutions products cc
